974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Lee JONES, Plaintiff-Appellant,v.Charles THOMPSON, Warden, Defendant-Appellee.
No. 92-6562.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 9, 1992Decided:  August 31, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-90-1124-AM)
Ricky Lee Jones, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before MURNAGHAN, SPROUSE, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Ricky Lee Jones appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Thompson No. CA-90-1124-AM (E.D. Va.  Mar. 30, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED